PER CURIAM.
Affirmed, without prejudice to appellant seeking relief from the Department of Corrections, and, if that does not produce the desired relief, filing a petition for writ of mandamus in the circuit court in the county in which she is incarcerated. See Killings v. State, 567 So.2d 60 (Fla. 4th DCA 1990) (holding that the Department of Correction’s interpretation of sentences must be addressed through administrative proceedings and, if necessary, by mandamus in the circuit court).
FARMER, SHAHOOD and HAZOURI, JJ., concur.